Citation Nr: 9928874	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative changes.  

2.  Entitlement to a compensable rating for residuals of a 
left ankle sprain.  

3.  Entitlement to a compensable rating for residuals of a 
right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that only the issues identified above have 
been placed in appellate status.  If the veteran wishes to 
pursue a claim for service connection for a psychogenic 
disorder affecting his back, he needs to present such a claim 
to the RO.  Moreover, in order to meet his initial obligation 
to come forward with a well ground claim under 38 U.S.C.A. 
§ 5107(a), he must present evidence of the current existence 
of the claimed disability, and of a causal relationship 
between the current disability and a the incurrence or 
aggravations of a disease or injury in service origins, or 
that the current disability was caused or aggravated by a 
disability that is already service connected.   


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain with 
degenerative changes is manifested by mild concentric disc 
bulge at the L5-S1 level without neural foraminal or nerve 
root impingement.  There is a spur formation at the L5-S1 
level with mild indentation at the anterior thecal sac.  
Degenerative disc disease of the lumbar spine without 
evidence of significant neurologic impairment was diagnosed 
at the most recent VA examination.  

2.  The veteran's service-connected bilateral ankle 
disability is manifested by stable ankle ligaments; X-rays of 
the ankles in 1998 were negative; there is no objective 
substantiation of the subjective complaints of functional 
impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for lumbosacral strain with degenerative changes are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5295 (1998).  

2.  The criteria for a compensable rating for residuals of a 
left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, Part 4, 4.7, .404, 
4.45, 4.59, 4.71a, DC 5271 (1998).  

3.  The criteria for a compensable rating for residuals of a 
right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, Part 4, 4.7, .404, 
4.45, 4.59, 4.71a, DC 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was granted for low back strain and for 
residuals of sprains of the ankles upon rating determination 
in June 1969.  These grants were based on inservice treatment 
for these disabilities and a postservice VA examination from 
May 1969 which showed that the veteran continued to complain 
of back and ankle problems.  He reported stiffness in the 
ankles in the morning and occasional low back pains.  X-rays 
of the back and ankles were negative.  The diagnosis included 
mild low back strain and mild chronic ankle sprains.  A 10 
percent rating was assigned for the low back disorder.  The 
ankle disorders were assigned separate noncompensable 
ratings.  

A VA orthopedic examination in June 1974 to evaluate the 
veteran's low back disorder was negative objectively and the 
back condition was noted to be only by history.  The RO, in a 
June 1974 rating determination, decreased the 10 percent 
evaluation in effect for a back disorder to a noncompensable 
evaluation.  Similarly, a May 1976 VA orthopedic examination 
was essentially negative as no objective evidence of low back 
injury was noted.  The examiner observed that the subjective 
complaints of back symptoms were "bizarre" did not fit the 
usual organic pathology.  The RO confirmed the noncompensable 
rating for a low back disorder in May 1976.  

VA outpatient records from 1984 reflect that the veteran was 
seen for complaints of low back pain of many years' duration 
that had recently worsened.  The initial impression was of 
low back pain, not considered acute, and the veteran was 
scheduled for an orthopedic examination.  The July 1984 
orthopedic report shows that the veteran had complaints of 
pain from the head to the tailbone in the back and noted that 
he had had trouble with finger adduction for years.  It was 
noted that there was full adduction of the little finger and 
no disability was found.  

Upon rating decision in September 1984, the RO confirmed and 
continued the noncompensable rating for low back strain.  

VA outpatient records dated in October and November 1987 show 
that the veteran was treated for early degenerative joint 
disease (DJD) and jerking movement of the legs.  A muscle 
relaxant had not helped.  

In a February 1987 rating determination, the noncompensable 
low back rating was confirmed.  

Added to the record on August 27, 1993, was a statement by 
the veteran viewed as a request to file claims for various 
disorders, to include claims for increased evaluations for 
service-connected disorders.  

Medical records added to the claims file include a VA 
orthopedic examination dated in October 1993.  At that time, 
the veteran complained of progressive lumbosacral discomfort, 
left hip pain, and progressive paralysis of both lower 
extremities.  He had had follow-up by various medical means, 
none of which apparently had specifically diagnosed his 
difficulties.  His most recent follow-up had been at a VA 
facility where he was seen in Neurology.  He reported that 
there had been a complete scan evaluation of the spine with 
no abnormalities noted.  (The November 1992 magnetic 
resonance imaging (MRI) study referred to is of record.)  He 
still, however, complained of lumbosacral discomfort and 
lower extremity paralysis.  The paralysis involved the entire 
aspect of both lower legs.  The examiner noted that the 
appellant had no specific symptoms referable to the ankles.  

Objective findings upon examination of the lumbar spine 
showed no evidence of lumbosacral tenderness.  The veteran 
was able to tilt the upper torso approximately 15 degrees to 
the left and 15 degrees to the right and was able to rotate 
the upper torso 20 degrees bilaterally.  Examination was 
noted to be difficult because of lack of optimum cooperation.  
He flexed the upper torso to bring it to approximately 70 
degrees with the vertical.  He had heel and toe standing.  
Reflexes to the knees and ankles were entirely equal and 
normal at 1+.  There was no specific sensory deficit to 
either lower extremity.  The examiner was unable to detect 
any specific weakness of the knee extensors, ankle 
dorsiflexors or great toe dorsiflexors.  The appellant had 
generalized lower extremity weakness that might be 
subjective.  The examiner was unable to detect any atrophy of 
the mid-thigh measurements that were equal bilaterally.  
Examination of the ankles showed that the Achilles tendons 
were tight allowing the veteran to dorsiflex only to 
approximately 5 degrees.  He was able to plantar flex to 
approximately 40 degrees bilaterally.  Both fibulocalcaneal 
ligaments were palpable and do not appear to be insufficient.  

X-ray of the lumbar spine was interpreted as showing anterior 
and lateral spur formation seen in the upper lumbar vertebral 
bodies.  Vertebral body heights and sick space was well-
maintained without fracture or dislocation.  X-rays of the 
ankles showed no fracture or dislocation.  There was some 
thickening of the cortex of the distal fibular seen which 
might represent traction from the interosseous ligament with 
normal periosteal thickening versus history of old trauma in 
that region.  No acute change was identified.  

Upon February 1995 rating decision, the RO confirmed and 
continued noncompensable ratings for each of the disorders on 
appeal.  The veteran submitted a Notice of Disagreement with 
this determination and this appeal ensued.  

Subsequently submitted private and VA records include a 
private MRI test from August 1995 that was interpreted as 
negative.  VA records reflect that the veteran was 
hospitalized in January 1996 for lower extremity paraparesis.  
Electrodiagnostic testing was negative.  Upon discharge, the 
diagnosis was bilateral lower extremity paraparesis and 
spasticity of unknown etiology.  

A VA May 1998 orthopedic examination report indicates that 
the veteran presented for evaluation of back and ankle 
problems with a history of paralysis requiring him to be in a 
wheelchair.  His history was somewhat difficult to obtain.  
It was supplemented by his family who were available for the 
examination and who also assisted in getting the veteran 
ready for the examination.  The veteran stated that he could 
not move because of paralysis in his lower extremities as a 
result of an injury sustained when he was in Vietnam.  The 
examiner noted that there had been a lower back contusion as 
a result of an artillery or a mortar blast that forced him 
into a tree.  He did not exhibit any obvious evidence of 
paralysis at the time of evaluation in the rear areas and was 
able to return to duty and in fact return to combat status.  
The appellant now complained of "nerve pain" in both lower 
extremities and the examination and review of his history was 
complicated by several bouts of "spasm" which caused the 
veteran to flex his hips forward, straighten his knees, 
plantar flex his, feet and shake violently.  

Upon physical examination, the examiner noted that it was 
clear from a brief general body habitus inspection that the 
veteran did not exhibit any evidence of long-standing 
paralysis.  He had good abdominal musculature.  There was no 
gross atrophy in either of his lower extremities.  
Examination of the ankles demonstrated stable ligaments.  
Back examination was impossible because the appellant had 
difficulty standing.  Neurological examination showed brisk 
deep tendon reflexes and no clonus.  The examiner was unable 
to assess motor function.  

The examiner also noted that extensive neurological work-up 
throughout the chart had been negative for paralysis.  There 
had been normal MRI studies of the lumbosacral spine, and a 
recent outside cervical spine computerized tomography (CT) 
and lumbar spine CT with contrast showed no evidence of 
significant intramedullary, extramedullary, intra or 
extradural spinal defect in either the cervical or lumbar 
spine.  There was mild concentric disc bulge at the L5-S1 
level without neural foraminal or nerve root impingement.  
There was spur formation at the L5-S1 level with mild 
indentation at the anterior thecal sac.  The examiner opined 
that the evidence showed moderate degenerative arthritic 
changes in the lower back without significant neurological 
impairment from disc pathology.  

The final diagnoses included stable bilateral ankle 
examinations with inability to assess active and passive 
range of motion due to "neurologic" complaints, and 
degenerative disc disease of the cervical and lumbar spine, 
moderate, without evidence of significant neurologic 
impairment from the cervical or thoracic spinal discs.  

In a discussion section, the examiner noted that he discussed 
his examination and impression with the veteran and his 
family.  It appeared to the examiner that the veteran 
exhibited numerous "consequences" of significant 
evaluations with negative results.  It was the examiner's 
opinion that psychological factors had not been well-
addressed and it was also his opinion that a significant 
component of psychogenic paralysis existed.  The examiner saw 
no evidence of focal neurologic deficit and previous studies 
to assess for multiple sclerosis showed very small areas of 
patchy infiltrates in the cerebral cortex.  It was beyond the 
scope of an orthopedic examination to assess the impact of 
these facts but it was clear from the present examination 
that focal neurologic deficits did not exist in the veteran 
as a result of a back injury sustained while in combat in 
Vietnam.  

In an April 1999, the examiner opined that the veteran's 
degenerative disc disease of the cervical and lumbar spine 
had a moderate functional impairment on the veteran's daily 
activities and was related to injury sustained in combat.  

In an April 1999 rating decision, the RO determined that a 10 
percent rating was warranted for the veteran's low back 
disorder.  This increase was based on the fact that while 
there was little, if any objective disability demonstrated 
upon VA examination, reasonable doubt was resolved in the 
veteran's favor and consideration was given to 38 C.F.R. 
§ 4.40 regarding functional loss.  The service-connected 
spinal disorder was expanded to include the degenerative 
changes.  In August 1999, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for DJD of the cervical spine.  


Analysis

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The Board recognizes that in evaluation of disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1998).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid, the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  It is the Board's determination that the RO, in making 
its decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the right knee and left hip which 
may warrant an increased rating pursuant to all appropriate 
Diagnostic Codes (DCs).  

Lumbosacral Strain with Degenerative Changes

At the outset, the Board must emphasize that the service 
connection has only been granted for an organic disability of 
the low back.  The veteran is currently assigned a 10 percent 
rating under DC 5295, lumbosacral strain. The applicable 
diagnostic code provides that for lumbosacral strain with 
slight subjective symptoms only, a noncompensable evaluation 
is warranted and with characteristic pain on motion, a 10 
percent evaluation is warranted.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under DC 5292, a 10 percent evaluation is for assignment for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is for assignment for moderate limitation 
of motion.  For a 40 percent evaluation, there must be severe 
limitation of motion.  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

DC 5289 provides that favorable ankylosis of the lumbar spine 
warrants a 40 percent evaluation.  Unfavorable ankylosis 
warrants a 50 percent evaluation.  

The Board notes that while the veteran subjectively reports 
significant manifestations associated with his low back, 
clinical findings are essentially negative.  There is no 
objective demonstration of postural abnormalities, fixed 
deformity, paravertebral tenderness, or muscle spasms.  MRI 
of the lumbar spine was essentially normal and brisk deep 
tendon reflexes were reported in 1998.  The record reflects 
little, if any, objective findings concerning the organic 
back disability for which service connection has been 
granted, much less findings that would result in a rating in 
excess of 10 percent under any of the appropriate DCs.  The 
most recent examiner expressly noted that it was clear 
objectively that there no evidence of long standing 
paralysis, no gross atrophy, and no evidence of significant 
neurological impairment from disc pathology.  The failure of 
the examiner to report range of motion was due to the 
claimant's failure to perform the maneuvers due to his 
subjective complaints for which the examiner identified no 
objective basis.  Indeed, the examiner's assessment was that 
psychological factors had not been adequately developed and 
that there was a signficant component of psychogenic, not 
organic, paralysis. 

The Board finds that in view of the clinical findings, and 
with consideration of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
supra, the appellant does not meet the rating criteria for a 
disability evaluation in excess of 10 percent for lumbosacral 
strain with degenerative changes under DC 5295.  Muscle spasm 
on forward bending, or loss of lateral spine motion, 
unilateral, in standing position, as a result of the service-
connected low back disorder are simply not demonstrated.  The 
Board must again emphasize that the inability to obtain range 
of motion testing was not due to failure of VA to conduct an 
adequate examination or to manifestations of the service 
connected disability.  As the Court has pointed out, while 
the duty to assist is neither optional nor discretionary (See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is 
not always a one-way street; nor is it a "blind alley."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  Under the policy analysis provided by the Court, 
the Board finds no rational basis to request a further 
examination, much less to base the grant of an award of 
benefits, where the claimant defeats some or all of the 
purposes of the examination afforded by VA.  Rather, it is 
the claimant who must bear the consequences of his actions.  

The RO granted the current 10 percent rating under the 
provisions of 38 C.F.R. §§ 3.102 and  4.40 regarding 
reasonable doubt and functional loss.  This grant appears to 
the Board to lurch near speculation, which is not part of the 
doctrine of reasonable doubt.  Absent additional medical 
findings for ankylosis, moderate to severe limitation of 
motion, or moderate to pronounced intervertebral disc 
syndrome, a rating in excess of 10 percent under DCs 5289 
(ankylosis), 5292 (limitation of motion), and 5293 
(intervertebral disc syndrome) is not warranted.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  Finally, the Board notes that the representative's 
request (see VA Form 646 dated in August 1999) that the 
veteran be rated under DC 5290 regarding limitation of motion 
of the cervical spine has been noted.  This DC is not for 
application in this case as the veteran's service-connected 
disorder subject to review on appeal is a lumbar spine 
disorder.  Service connection for a cervical spine disability 
has been specifically denied by the RO.  Likewise, the Board 
must point out that service connection is in effect for a 
psychiatric disability, however, the evaluation for that 
disability is not before the Board.  Moreover, at this time 
there is no competent medical evidence of record 
demonstrating that the psychogenic disorder apparently 
implicated in the veteran's presentation at his last VA 
examination is causally related to service or to a service 
connected disability.  

The Board has further noted the opinion of the most recent 
examiner that the degenerative disc disease of the cervical 
and the lumbar spine had a moderate functional impairment of 
daily activities.  (Emphasis added.)  The Board notes that 
the examiner's opinion that there was overall moderate 
functional impairment was based upon disability of both the 
cervical and lumbar spines.  He did not assess the functional 
impairment of the lumbar spine alone as moderate and, in 
fact, the remainder of the report discloses very sparse 
objective findings as to any significant functional 
impairment due to the organic disability of the lumbar spine 
for which service connection has been granted.  Nor did the 
examiner state that the disc disease itself of the lumbar 
spine was of moderate severity.  Indeed, the examiner 
expressly noted the lack of manifestations of neurological 
symptoms due to disc disease that would preclude a finding of 
moderate intervertebral disc syndrome.   

Residuals of Sprains of the Ankles

The veteran is currently assigned a noncompensable rating 
under DC 5271, limited motion of the ankle.  Under the 
applicable criteria, moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5271 (1998).  Dorsiflexion of the ankle to 20 degrees is 
considered full and plantar flexion to 45 degrees is 
considered full.  38 C.F.R. § 4.71, Plate II.  

In every instance where the schedule does not provide a zero 
percent evaluation for DC, a zero, percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Initially, it is noted that complaints and findings 
associated with the residuals of ankle sprains are 
essentially the same for both ankles, so no attempt will be 
made to discuss the ankles individually, although each ankle 
must be rated on a separate basis.  The evidence of record 
shows that the veteran's ankle ligaments are stable.  As in 
the Board's discussion involving the lower back, there was 
the inability to assess range of motion of the ankles due to 
neurologic/psychogenic complaints, but the evidence over the 
years has essentially been negative for objective findings 
associated with ankle sprains.  The May 1998 X-rays of the 
ankles were also negative for any gross abnormalities.  

As indicated by the examiner in 1998, the veteran's 
complaints are out of proportion to the objective findings on 
physical examination.  Thus, the Board is unable to find that 
there is any functional impairment in the ankles due to 
service-connected residuals.  38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra.  Given the examiner's opinions and the 
veteran's medical history, there is nothing in the record to 
suggest that if range of motion testing of the ankles had 
been accomplished, it would have resulted in evidence 
allowing for assignment of a higher rating.  Objective 
clinical findings regarding the ankles are limited and have 
been since initial injuries in service.  Consideration has 
also been given to 38 C.F.R. § 4.59 which provides that it is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Nevertheless, the objective evidence 
does not establish that the ankles are actually painful as 
discussed above, not are they unstable or malaligned joints 
objectively shown.  Thus, it is clear that the weight of the 
credible evidence supports noncompensable ratings for the 
ankle sprains.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  


ORDER

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative changes is denied.  

Entitlement to a compensable rating for residuals of a left 
ankle sprain is denied.  

Entitlement to a compensable rating for residuals of a right 
ankle sprain is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

